DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims and Remarks filed on November 2, 2021 are acknowledged. 
2.3.	Claims 8 and 9 have been withdrawn. Claim 5 has been canceled.  Claims 1-4 and 6-7 are active. Claim 1 has been amended for clarity. Therefore, no New Matter has been added with instant amendment.  
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
Upon further consideration of available Prior art of Record in view of Applicant's arguments filed on November 2, 2021, Examiner agreed with Applicant that Claim 1 directed to specified  method of manufacturing a semiconductor substrate having a patterned group-III nitride compound layer, comprising step of forming mask layer by a spin coating with specific polymer according to  Formulas (1)  to (3), is novel and unobvious over the closest Prior art of Record (Hori, Sakamoto and/or Watanabe). 
	Therefore, Claims 1-4, 6-7 and previously withdrawn Claim 9 are allowed ( see Examiner's Amendment below).
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Mr. Brown on December 22, 2021 (attached).
The application has been amended as follows: 
Cancel Claim 8.
4.2.	Rejoin Claim 9. 	
        Election/Restrictions
5.	Claim 1 is allowable. The restriction requirement with respect to claim 9 as set forth in the Office action mailed on April 30,202 , has been reconsidered in view of the allowability of claim 1 pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement with respect to Claim 9 directed to  Method of manufacturing of  a compound semiconductor device is no longer withdrawn from consideration because the claim 9  requires all the limitations of an allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763